Citation Nr: 1036993	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder, to 
include panic and anxiety disorders secondary to multiple medical 
disorders, and to include secondary to post-operative residuals 
of a right inguinal hernia.

2.  Entitlement to an increased (compensable) rating for post-
operative residuals of a right inguinal hernia.

(The issue of entitlement to service connection for a blood 
disorder, diagnosed as idiopathic thrombocytopenic purpura, is 
the subject of a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 
1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In September 2005, the Veteran presented oral testimony at a 
hearing held at the RO before a Veterans Law Judge.  

In a November 2005 decision, the Board denied entitlement to an 
increased rating for post-operative residuals of a right inguinal 
hernia and entitlement to service connection for anxiety.  The 
Veteran subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 2007, 
counsel for the Veteran and the Secretary of VA filed a Joint 
Motion for Partial Remand to the Board.  An Order of the Court 
dated in September 2007 granted the motion and vacated the 
Board's decision as to those two denials.  In April 2008, the 
Board remanded the claims for further development.

In a correspondence dated August 10, 2010, the Board informed the 
appellant that he had the opportunity for another hearing because 
the Veterans Law Judge who conducted his hearing is no longer 
employed at the Board, and that if he did not respond within 30 
days, the Board will assume that he did not want another hearing.  
The claimant did not respond.

An August 2008 VA examination report reflects a diagnosis of an 
anxiety disorder secondary to multiple medical disorders.  The 
examiner indicated that the Veteran constantly worries about his 
health.  Service connection is in effect for post-operative 
residuals of a right inguinal hernia.  Thus, the question whether 
service connection for an anxiety disorder secondary to post-
operative residuals of a right inguinal hernia must be 
considered.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  
As such, the issues are as stated on the title page.

The issue of entitlement to service connection for an 
inguinal nerve disorder, to include secondary to 
postoperative residuals of a right inguinal hernia, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board must consider whether an anxiety disorder is related to 
the service-connected post-operative residuals of a right 
inguinal hernia.  The current medical evidence of record does not 
show that the Veteran's anxiety disorder is specifically caused 
by or aggravated by the service-connected post-operative 
residuals of a right inguinal hernia.  The RO has not, however, 
considered this theory of entitlement, nor has it provided the 
appellant notice of the information and evidence needed to 
substantiate and complete a claim of entitlement to secondary 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  Such notice must be provided.  
38 U.S.C.A. §§ 5103, 5103A. 

Moreover, given the fact that the appellant is claiming 
entitlement to service connection for an anxiety disorder 
secondary to multiple medical disorders, the Board finds that the 
referred issue of entitlement to service connection an inguinal 
nerve disorder must be addressed before the Board may consider 
the claim.   

The Board notes that an August 2003 correspondence from the RO to 
Dr. O'Hanley mistakenly requested records regarding treatment in 
2003 for a blood disorder.  Given that Dr. O'Hanley is the 
Veteran's treating psychiatrist, the RO should attempt to obtain 
all records from him since 1983.

In a February 2008 statement, Dr. Nigborowicz indicated that he 
had been treating the Veteran for the prior two years for post-
operative residuals of the right inguinal hernia.  The RO should 
obtain Dr. Nigborowicz's records.

Finally, the Veteran was last formally examined in July 2008 for 
his post-operative residuals of the right inguinal hernia.  Given 
the passage of time, an additional VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran notice 
of the information and evidence needed to 
substantiate and complete a claim of 
entitlement to service connection for an 
anxiety disorder secondary to a service 
connected disorder, to include notice of what 
part of that evidence is to be provided by 
the claimant, and notice of what part VA will 
attempt to obtain.

2.  The RO should attempt to obtain the 
medical records from Dr. O'Hanley pertaining 
to any treatment provided the Veteran for an 
anxiety disorder since 1983, and from Dr. 
Nigborowicz pertaining any treatment provided 
since 2006 for an anxiety disorder, post-
operative residuals of a right inguinal 
hernia, and/or an inguinal nerve disorder.  
The RO should associate any obtained records 
with the Veteran's claim folder.

3.  The RO must then adjudicate the issue of 
entitlement to service connection for an 
inguinal nerve disorder.  The Veteran is 
informed that should the RO deny this claim 
he must perfect an appeal in order for the 
Board to consider this issue. 

4.  Thereafter, if any additional evidence 
supports a direct and/or secondary theory of 
entitlement to service connection for an 
anxiety disorder, the RO should return the 
claims file to the VA psychologist who 
conducted the August 2008 examination, if 
available.  If the August 2008 examiner is 
not available the file is to be referred to a 
VA psychiatrist or psychologist, for further 
review.  The RO should direct the VA examiner 
to prepare an addendum to the August 2008 VA 
examination report addressing the additional 
evidence, and offering a medical opinion 
addressing the etiology of any diagnosed 
anxiety disorder based on a direct and/or 
secondary theory of entitlement to service 
connection, as applicable. 

5.  Thereafter, the Veteran must be afforded 
a VA examination by a physician to determine 
the nature and extent of any inguinal 
hernia.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating inguinal hernias the examiner is 
to provide a detailed review of the 
appellant's pertinent medical history, 
current complaints, and the nature and extent 
of any disability due to post-operative 
residuals of the right inguinal hernia.  A 
complete rationale for any opinion offered 
must be provided.
  
The VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 

6.  The Veteran is to be notified that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the appellant does not report 
for any aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.
 
7.  After the development requested, the RO 
should review any examination report and the 
medical opinion to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If any report or medical 
opinion is deficient in any manner, the RO 
must implement corrective procedures at once

8.  Thereafter, the RO must readjudicate the 
claim of entitlement to service connection 
for an anxiety disorder, to include secondary 
to any service connected disorder, and 
entitlement to an increased rating for post-
operative residuals of a right inguinal 
hernia.  If any benefit is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

